IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0620
                               Filed June 29, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ISAIAH STEIDE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Isaiah Steide appeals his convictions for dominion and control of a firearm

by a felon and trafficking in a stolen weapon. AFFIRMED IN PART, VACATED IN

PART, AND REMANDED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Isaiah Steide appeals his convictions for dominion and control of a firearm

by a felon and trafficking in a stolen weapon. He argues the evidence is insufficient

to support both charges.

I.     Background Facts and Proceedings.

       Early in the morning of September 3, 2020, multiple Des Moines Police

Department officers were surveilling a hotel in Des Moines where they suspected

illegal activity was occurring. The officers observed a four-door car leave the hotel,

and they initiated a traffic stop due to an equipment violation. There were three

people in the car: C.T., the driver; H.D., the front-seat passenger; and Steide, the

back-seat passenger. Steide gave a false name to the officers, but they knew his

real identity at the time of the stop. During a search of the car, one officer located

a handgun wrapped in a blanket on the front-passenger-seat floorboard. The

officers determined the handgun was reported stolen from Texas. Steide was

arrested and charged with firearm offenses. After a bench trial, he was convicted

of dominion and control over a firearm by a felon1 and trafficking a stolen weapon.2

The court sentenced Steide to terms of incarceration not to exceed five years on

each count, run concurrently with each other. Steide appeals.

II.    Standard of Review.

       Sufficiency-of-the-evidence claims are reviewed for correction of errors at

law.3 A jury’s verdict binds us if it is supported by substantial evidence.4 In a bench


1 See Iowa Code § 724.26(1) (2020).
2 See Iowa Code § 724.16A(1)(a).
3 State v. Cahill, 972 N.W.2d 19, 27 (Iowa 2022).
4 State v. Mathis, 971 N.W.2d 514, 516 (Iowa 2021).
                                            3


trial, we review the district court’s findings as we would a jury verdict, meaning we

will affirm the verdict if it is supported by substantial evidence.5 Evidence is

substantial if it is sufficient to convince a rational trier of fact that the defendant is

guilty beyond a reasonable doubt.6 In assessing whether substantial evidence

supports the verdict, we view the evidence in the light most favorable to the State,

giving all legitimate inferences and presumptions that can be fairly and reasonably

deduced from the record.7

III.   Analysis.

       We address Steide’s challenge to each charge separately.

       A.     Dominion and Control of a Firearm by a Felon.

       Iowa Code section 724.26 “requires proof that an adjudicated felon has a

firearm ‘knowingly . . . under the person’s dominion and control or possession.’”8

Steide stipulated that he was an adjudicated felon at the time of the traffic stop, so

he limits his challenge to the sufficiency of the evidence proving he had dominion

and control or possession of the handgun found in the car. The district court found

Steide had constructive possession of the handgun, so we focus on constructive

possession.

       “Constructive possession exists when the evidence shows the defendant

‘has knowledge of the presence of the [contraband] and has the authority or right




5 State v. Weaver, 608 N.W.2d 797, 803 (Iowa 2000).
6 Mathis, 971 N.W.2d at 516–17.
7 Mathis, 971 N.W.2d at 517.
8 State v. Reed, 875 N.W.2d 693, 708 (Iowa 2016) (alteration in original) (quoting

Iowa Code § 724.26(1)).
                                            4


to maintain control of it.’”9 Factors for determining constructive possession include:

       (1) incriminating statements made by a person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance.[10]

To establish constructive possession of contraband found in a vehicle, we may

also consider:

       (1) was the contraband in plain view; (2) was it with the person’s
       personal effects; (3) was it found on the same side of the car or
       immediately next to the person; (4) was the person the owner of the
       vehicle; and (5) was there suspicious activity by the person.[11]

       There is evidence Steide possessed the handgun before the stop. C.T., the

driver, testified at trial. H.D., the front passenger, did not testify, but her statements

during the traffic stop were recorded by the officers’ body cameras. The videos

from those cameras were admitted at trial without objection. Those videos show

that, during the traffic stop, H.D. told officers Steide had a handgun at the hotel

earlier that night. Furthermore, while C.T. testified that she did not know about the

handgun before officers discovered it in her car, she also testified that Steide told

her not to stop for the police when they initiated the traffic stop. C.T. also testified

that a “commotion” occurred between H.D. and Steide while she was pulling over

in response to the officers’ lights being activated, but she did not see what the

commotion was. C.T. also testified that she owned the blanket, the blanket was in



9 Reed, 875 N.W.2d at 705 (quoting State v. Maxwell, 743 N.W.2d 185, 193 (Iowa
2008)) (discussing constructive possession of firearms and drugs).
10 Reed, 875 N.W.2d at 706 (quoting State v. Kern, 831 N.W.2d 149, 161 (Iowa

2013)).
11 Maxwell, 743 N.W.2d at 194.
                                          5


the back seat when they left the hotel, and she didn’t see the blanket get moved

“but then somehow it got moved to the front seat while [she] was getting pulled

over.” While C.T. could not say how the blanket was moved, H.D. filled in the

blanks. H.D. told officers Steide gave her the blanket and directed her to put the

blanket in the front seat when the officers initiated the stop.

       Steide bases his appeal largely on attacking the credibility of C.T. and H.D.,

asserting their statements are the result of police pressure. However, the district

court found their statements credible and largely accepted the State’s theory of the

evidence, as it was entitled to do.12 In considering a challenge to the sufficiency

of the evidence, it is not our court’s role “to resolve conflicts in the evidence, to

pass upon the credibility of witnesses, to determine the plausibility of explanations,

or to weigh the evidence,” as such matters are for the fact finder.13

       Piecing the evidence together and accepting it in the light most favorable to

the State with all reasonable inferences, including giving weight to the district

court’s credibility findings, the record supports finding Steide possessed the

handgun earlier in the night and he continued to possess the handgun in the car.

When officers initiated the stop, Steide grabbed the blanket near him in the

backseat, wrapped the handgun in the blanket, and gave the blanket to H.D. to

place in front of her. Additionally, Steide directing C.T. not to stop for the officers

and then giving a false name to the officers is additional evidence supporting the



12 See State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993) (“The [factfinder] is
free to believe or disbelieve any testimony as it chooses and to give weight to the
evidence as in its judgment such evidence should receive.”).
13 State v. Musser, 721 N.W.2d 758, 761 (Iowa 2006) (quoting State v. Williams,

695 N.W.2d 23, 28 (Iowa 2005)).
                                          6


conclusion that Steide possessed the firearm.         The evidence is sufficient to

establish Steide had constructive possession of the handgun at the time of the

traffic stop. The district court focused on constructive possession, so we have as

well, but we also note that the evidence is sufficient to establish that Steide also

had actual possession of the handgun that night as he passed it to H.D. 14

       B.     Trafficking a Stolen Weapon.

       To convict Steide of trafficking a stolen weapon, the State must prove he

“knowingly transfer[red] or acquire[d] possession . . . of a stolen firearm.”15 We

have previously held that “the record must show [the defendant] knew the firearm

was stolen at the point of acquisition.”16 There is no evidence to establish how or

when Steide acquired the handgun, making it difficult to evaluate his knowledge at

the time of acquisition. Nevertheless, the State points to two types of evidence

that it claims show Steide knew the handgun was stolen.

       First, the State points to the evidence that Steide tried to hide his connection

to the handgun. This evidence consists of a social media video in which Steide is

seen wearing a glove while handling a handgun that the State contends is the

handgun at issue in this case, and Steide hiding the handgun in a blanket and

passing it to the front seat during the traffic stop. This evidence may support

finding Steide was guilty of something; indeed, as we noted earlier, Steide


14 See State v. Jones, 967 N.W.2d 336, 341 (Iowa 2021) (clarifying that actual
possession is established even though the defendant is “not ‘caught red-handed
and in physical possession at the time of the stop,’” so long as there is substantial
evidence that the illegal item was on the defendant’s person at one time (quoting
State v. Eubanks, No. 13-0602, 2014 WL 2346793, at *3 (Iowa Ct. App. May 29,
2014))).
15 Iowa Code § 724.16A(1).
16 State v. Trujillo, No. 19-0686, 2020 WL 4499559, at *5 (Aug. 5, 2020).
                                         7


distancing himself from the handgun during the stop supported his conviction

under Iowa Code section 724.26 when viewed in context with other evidence

supporting his conviction. But Steide’s attempts to hide his connection to the

handgun do not, by themselves, show he knew it was stolen.

      Second, because Steide was a felon and unable to lawfully purchase a

firearm, and because he attempted to hide his connection to the handgun, the

State argues “it is a reasonable inference he knew the gun was stolen when he

obtained it.” While Steide illegally acquired the handgun under section 724.26, we

do not agree this means he knew the firearm was stolen. We can speculate on

too many options for a felon to acquire a non-stolen firearm. Assuming Steide’s

felon status means he should know any firearm he can acquire is likely stolen, this

fact does not clear the bar of knowingly acquiring a stolen firearm.17 Even taken

together, we cannot find Steide’s attempts to hide his connection to the firearm

and his status as a felon are sufficient evidence to prove he “knowingly

transfer[red] or acquire[d] possession . . . of a stolen firearm.”18 Therefore, we

vacate his conviction and sentence for trafficking a stolen weapon and remand for

entry of judgment of acquittal on that charge.

IV.   Conclusion.

      We find sufficient evidence to support Steide’s conviction for dominion and

control of a firearm by a felon. We find the evidence insufficient to prove Steide

knowingly acquired a stolen firearm. Therefore, we affirm Steide’s conviction and


17 See State v. Buchanan, 549 N.W.2d 291, 294 (Iowa 1996) (defining “knowledge”
as “a conscious awareness,” and “knowingly” as “a knowledge of the existence of
the facts constituting the crime” (citations omitted)).
18 Iowa Code § 724.16A(1).
                                        8


sentence for dominion and control of a firearm by a felon, and we vacate his

conviction and sentence for trafficking a stolen weapon. We remand for entry of

judgment of acquittal on the trafficking-a-stolen-weapon charge.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.